Name: Decision (EU) 2019/47 of the European Central Bank of 29 November 2018 amending Decision ECB/2010/29 on the issue of euro banknotes (ECB/2018/31)
 Type: Decision
 Subject Matter: monetary relations;  technology and technical regulations;  monetary economics
 Date Published: 2019-01-11

 11.1.2019 EN Official Journal of the European Union L 9/194 DECISION (EU) 2019/47 OF THE EUROPEAN CENTRAL BANK of 29 November 2018 amending Decision ECB/2010/29 on the issue of euro banknotes (ECB/2018/31) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(1) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 16 thereof, Whereas: (1) Decision (EU) 2019/43 of the European Central Bank (ECB/2018/27) (1) provides for the adjustment of the key for subscription to the capital of the European Central Bank (ECB) (hereinafter the capital key) in accordance with Article 29.3 of the Statute of the European System of Central Banks and of the European Central Bank and establishes, with effect from 1 January 2019, new weightings assigned to each national central bank (NCB) in the adjusted capital key (hereinafter the capital key weightings). (2) Article 1(d) of Decision ECB/2010/29 (2) defines the banknote allocation key and refers to Annex I to that Decision, which specifies the banknote allocation key applying since 1 January 2015. Given that new capital key weightings will apply from 1 January 2019, Decision ECB/2010/29 needs to be amended in order to determine the banknote allocation key applying from 1 January 2019, HAS ADOPTED THIS DECISION: Article 1 Amendment 1. The final sentence of Article 1(d) of Decision ECB/2010/29 is replaced by the following: Annex I to this Decision specifies the banknote allocation key applying from 1 January 2019. 2. Annex I to Decision ECB/2010/29 is replaced by the text set out in the Annex to this Decision. Article 2 Entry into force This Decision shall enter into force on 1 January 2019. Done at Frankfurt am Main, 29 November 2018. The President of the ECB Mario DRAGHI (1) Decision (EU) 2019/43 of the European Central Bank of 29 November 2018 on the national central banks' percentage shares in the key for subscription to the European Central Bank's capital and repealing Decision ECB/2013/28 (ECB/2018/27) (see page 178 of this Official Journal). (2) Decision ECB/2010/29 of 13 December 2010 on the issue of euro banknotes (OJ L 35, 9.2.2011, p. 26). ANNEX ANNEX I BANKNOTE ALLOCATION KEY FROM 1 JANUARY 2019 % European Central Bank 8,0000 Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 3,3410 Deutsche Bundesbank 24,2720 Eesti Pank 0,2600 Central Bank of Ireland 1,5535 Bank of Greece 2,2850 Banco de EspaÃ ±a 11,0200 Banque de France 18,7735 Banca d'Italia 15,5970 Central Bank of Cyprus 0,1985 Latvijas Banka 0,3610 Lietuvos bankas 0,5365 Banque centrale du Luxembourg 0,3000 Central Bank of Malta 0,0965 De Nederlandsche Bank 5,3755 Oesterreichische Nationalbank 2,6860 Banco de Portugal 2,1630 Banka Slovenije 0,4440 NÃ ¡rodnÃ ¡ banka Slovenska 1,0575 Suomen Pankki 1,6795 TOTAL 100,0000